Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim requires end-capping for the polyether polyol. However, such an end-capping (particularly for linear polyetherdiols) renders the polyether no longer a “polyol” as required by claim 1.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-27,29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over JP2006249175.
	The reference claims (#1,4) a blend of 100 parts aromatic polycarbonate (applicant’s “A”), 0.01-5 parts sulfide compound, 0.01-5 parts coumarin compound and <5 parts polyalkylene glycol (applicant’s “C”). The sulfide may have the formula           R1-(S)k-R2 (paragraph 25). R1 and R2 may be an alkyl having 1-5 carbons (paragraph 29) and may be further substituted (paragraph 26). Substituents include -COOR7 (paragraph 27). With k=1 and the reference broadly encompasses the compound R7OOC-CH2CH2SCH2CH2-COOR7. Because R7 may be hydrogen (paragraph 31), 3,3’-thiodipropionic acid is suggested.

	In regards to applicant’s dependent claims:
	The polycarbonate is preferably based on BPA (paragraph 13).
	The polyether may be polypropylene glycol of 2,000 molecular weight (paragraph 67). Such a polypropylene glycol would a hydroxyl number of:

2 OH groups          1 mol OH                 56g KOH        1000mg KOH                
----------------- X       ----------------      X    -------------   X  --------------------- =  56mg KOH/g           
2000g PPG             OH group                 mol OH            g KOH


 	The polyether may be diesters of the diol (paragraph 53).
	The composition is useful as surgical instruments (paragraph 11) to be sterilized by radiation such as 25kGy of  ᵞ-rays (paragraph 60). The atmosphere during irradiating may have oxygen or not (paragraph 11).

Claims 28 rejected under 35 U.S.C. 103 as being unpatentable over JP2006249175 in view of DeRudder 5196245.
JP2006249175 applies as explained above.
JP2006249175 (paragraph 72) “seals” the object prior to irradiation. What the object is sealed in is not described.
	 DeRudder (col 8 line 9) teaches sealing polycarbonate articles in a pouch prior to irradiation.
	It would have been obvious to seal JP2006249175’s article in a pouch prior to irradiation to maintain the article’s sterilized condition during storage.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 16-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 17-048574 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application (eg #16) also claims blends of polycarbonate, polyetherpolyol and thiopropionic acid. The instant claims are broader in the sense that the additional thermal stabilizer is not required.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        11/30/22